Case 1:16-cv-02772-RA-RWL Document 126 Filed 06/14/21 Page 1of3

 

UNITED STATES DISTRICT COURT DOCU ENT
SOUTHERN DISTRICT OF NEW YORK PLECTRONICALLY FILED
DOC#:
DENISSE VILLALTA, DATE FILED:

 

Plaintiff,

16-CV-2772 (RA)

¥.

JS BARKATS, P.L.L.C, and SUNNY ORDER

BARKATS,

Defendants.

 

 

RONNIE ABRAMS, United States District Judge:

On April 13, 2016, Plaintiff Denise Villalta filed this action against Defendants JS Barats,
P.L.L.C. and Sunny Barkats, alleging that Defendants engaged in egregious quid pro quo sexual
harassment. Dkt. 1. The parties engaged in several years of contentious litigation, during which
Defendants failed to participate in discovery, disregarded court orders, an engaged in unethical conduct
intended to derail or delay this case. See Dkt. 125 at 1. On November 22, 2019, Plaintiff filed a
motion to hold Defendants in default. Dkt. 87. The motion was granted. Dkt. 93 (adopting the Report
and Recommendation at docket entry 90). After entering a default judgment, the Court referred the
case to Magistrate Judge Lehrburger for an inquest on damages. Dkt. 94. Pursuant to Judge
Lehrburger’s order, Plaintiff filed proposed findings of fact and conclusions of law on December 2,
2020. Dkt. 104. On April 16, 2022, Judge Lehrburger issued a report and recommendation (the
“Report”), recommending that the Court award Plaintiff (1) lost wages damages in the amount of
$24,352.85, inclusive of pre-judgment interest; (2) emotional harm damages in the amount of

$350,000; (3) punitive damages in the amount of $700,000; (4) attorneys’ fees in the amount of

 

 
Case 1:16-cv-02772-RA-RWL Document 126 Filed 06/14/21 Page 2of3

$128,056.74; (5) costs in the amount of $2,285.28; and (6) post-judgment interest in an amount to be
set by the Clerk of Court. Neither party filed objections to the Report.'

A district court “may accept, reject, or modify, in whole or in part, the findings or
recommendations made by the magistrate judge.” 28 U.S.C. § 636(b}(1). Parties may object to a
magistrate judge’s recommended findings “[w]ithin 14 days after being served with a copy of the
recommended disposition.” Fed. R. Civ. P. 72(b)(2). That deadline is extended to 17 days when
service is made by mail. See Fed. R. Civ. P. 6(d). “When the parties make no objections to the
Report, the Court may adopt the Report if ‘there is no clear error on the face of the record.’” Smith v.
Corizon Health Servs., 14-CV-8839 (GBD), 2015 U.S. Dist. LEXIS XX, 2015 WL 6123563, at *1
(S.D.N.Y. Oct. 16, 2015) (quoting Adee Motor Cars, LLC y. Amato, 388 F, Supp. 2d 250, 253
(S.D.N.Y. 2005)). “Furthermore, if as here, the .. . magistrate judge's report states that failure to
object will preclude appellate review and no objection is made within the allotted time, then the failure
to object generally operates as a waiver of the right to appellate review. ” Hamilton v. Mount Sinai
Hosp., 331 F. App;x 874, 875 (2d Cir. 2009) (citations omitted).

As no objections to the Report were filed, the Court has reviewed Judge Lehrbuerger’s Report
for clear error. The Court finds no error-—-clear or otherwise—and thus adopts the well-reasoned
Report in its entirety. It is therefore ordered that Plaintiff is awarded (1) lost wages damages in the
amount of $24,352.85, inclusive of pre-judgment interest; (2) emotional harm damages in the amount
of $350,000; (3) punitive damages in the amount of $700,000; (4) reasonable attorneys’ fees in the
amount of $128,056.74; (5) costs in the amount of $2,285.28; and (6) post-judgment interest in an

amount to be set by the Clerk of Court. Neither party filed objections to the Report.

 

' According to the docket, copies of the Report were transmitted to all counsel of record on April 16, 2021. Dkt. 125.

2

 
Case 1:16-cv-02772-RA-RWL Document 126 Filed 06/14/21 Page 3of3

The Clerk of Court is respectfully directed to mail a copy of this Order to Defendants and to

close the case.
SO ORDERED.

Dated: June 14, 2021
New York, New York

 
 

af

 

if
RONMIE ABRAMS
United States District Judge

 
